Exhibit 99.1 News Release­­­ Kinross announces Chapleau Resources Investment Toronto, Ontario, July 3, 2008 Kinross Gold Corporation (“Kinross”) announced today that it has subscribed for 5,000,000 units of Chapleau Resources Ltd. (“Chapleau”) pursuant to a non-brokered private placement.Each unit consists of one common share and one transferable share purchase warrant.Each warrant allows the holder to purchase one common share at an exercise price of CAD $0.70 during the first year from the date of issue and at an exercise price of CAD $1.10 during the second year from the date of issue.After giving effect to the private placement and the exercise of the warrants, Kinross would hold approximately 10.16% of the issued and outstanding common shares.The subscription price for the units is CAD $0.50 per unit for an aggregate purchase price of CAD $2,500,000. Kinross will have the right to participate in future financings of Chapleau to maintain a 5.35% equity interest in Chapleau, subject to approval by the TSX Venture Exchange and subject to maintaining a minimum 5% equity interest in Chapleau. The investment in Chapleau is part of Kinross’ strategy to increase its exposure to quality exploration opportunities by investing in junior resource companies.Chapleau is exploring high quality gold and copper projects in Brazil and Peru. Media Contact: Steve Mitchell Director, Corporate Communications (416) 365-2726 Investor Relations: Erwyn Naidoo Vice President, Investor Relations (416) 365-2744 Cautionary Statement on Forward-Looking Information All statements, other than statements of historical fact, contained or incorporated by reference in this news release, including any information as to the future performance of Kinross, constitute “forward-looking statements” within the meaning of applicable securities laws, including the provisions of the Securities Act (Ontario) and the provisions for “safe harbour” under the United States Private Securities Litigation Reform Act of 1995 and are based on expectations, estimates and projections as of the date of this news release.
